DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because photographs including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention (e.g. for cell cultures). This does not appear to be the case here. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Item front bracket “180” mentioned in paragraph [0028] of the Specification is not labelled in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 7-9 are described as being one embodiment in the Specification, yet Figures 8-9 are different from Figure 7 with Figures 8-9 showing additional holes along the back bracket 190.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed subject matter “first bracket” and “second bracket” are not disclosed in the Specification.
Claim Objections
Claim 8 is objected to because of the following informalities:  in claim 8 the phrase “one or more windows” in line 2 should be changed to --one or more of the windows--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 6-7 of claim 1, it is unclear what movement is being described in the phrase “the swing arm is structured to adjust a position of the clamp with respect to the mount assembly”, since the clamp is part of the mount assembly. For examination purposes the phrase will be read as “the swing arm is structured to adjust a position of the clamp with respect to the rest of the mount assembly”. 
Claim 6 recites “the shaft” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. 
In line 2 of claim 9, it is unclear whether the limitation “a fan” is further defining “the fan” recited in claim 8, or recites a separate, additional fan. For examination purposes “a fan” will be read as “the fan” as recited in claim 8. 
Claim 10 recites the limitations “the front bracket” and “the back bracket” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitations "the first bracket" and “the second bracket” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7, and 8 are being rejected as being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauley (US 2017/0176125).
Regarding claim 1, Pauley discloses a decoy (100), comprising: a fan assembly (130); and a mount assembly ((110), (120)) mounted to the fan assembly (130), wherein the mount assembly ((110), (120)) comprises a clamp (Figs. 6 and 7; (600)) and a swing arm (paragraphs [0015] and [0030]; arm around movable joint (170)), wherein the clamp is attached to the swing arm (paragraphs [0015] and [0030]; arm around movable joint (170)), wherein the clamp is structured to receive different types of weapons (Figs. 6 and 7; paragraph [0005]), and wherein the swing arm is structured to adjust a position of the clamp with respect to the mount assembly (As can best be determined based on the 35 U.S.C. 112(b) rejection, the arm around movable joint (170) allows for the adjustment of the clamp (600) position with respect to the rest of the mount assembly). 
Regarding claim 5, Pauley discloses wherein the clamp and the swing arm are structured to allow the clamp to pivot with respect to the swing arm (the clamp (600) pivots around the movable joint (170)).
Regarding claim 6, Pauley discloses wherein the clamp and the swing arm are structured to allow the clamp to pivot with respect to the swing arm (the clamp (600) pivots around the movable joint (170)), and wherein the swing arm (arm around movable joint (170)) and the shaft (110) are structured to allow the swing arm to pivot with respect to the shaft (the movable joint (170) pivots which is with respect to the handle). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 2017/0176125) in view of Mojo 1 (https://www.mackspw.com/Mojo-Tail-Chaser-MAX-Turkey-Decoy?gclid=EAIaIQobChMI2uaYtdra7wIVAYTICh0rxgWiEAQYBSABEgLRzvD_BwE, July 2017) and Mojo 2 (https://www.mojooutdoors.com/products/mojo-tail-chaser-max, April 2018), with Mojo 1 and Mojo 2 combined referred to as Mojo (both references show the same product).
Regarding claim 2, Pauley is silent as to wherein the mount assembly comprises a fan press that comprises a first bracket and a second bracket that extends into a shaft.
Mojo teaches a first bracket and a second bracket that extends into a shaft (Mojo2: upper right portion of Figure shows the first bracket and a second bracket that extends into a shaft). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoy of Pauley with the fan press taught by Mojo in order to provide a more secure hold of fan in place. 
Regarding claim 12, Pauley discloses a mounting assembly ((110), (120) for use with a decoy (100), comprising: a clamp (Figs. 6 and 7; (600)); and an arm (paragraphs [0015] and [0030]; arm around movable joint (170)), wherein the clamp is attached to the arm (paragraphs [0015] and [0030]; arm around movable joint (170)), wherein the clamp is structured to receive different types of weapons (Figs. 6 and 7; paragraph [0005]). 
Pauley is silent as to a fan press comprising a first bracket and a second bracket extending into a shaft, wherein the fan press is structured to receive a fan assembly, and wherein the arm is structured to adjust a position of the clamp with respect to the shaft.
Mojo teaches a fan press comprising a first bracket and a second bracket extending into a shaft (Mojo2: upper right portion of Figure shows the first bracket and a second bracket that extends into a shaft), wherein the fan press is structured to receive a fan assembly (Mojo2: Figure shows screws to tighten a fan assembly between the first and second brackets), and wherein the arm (Pauley: arm around movable joint (170)) is structured to adjust a position of the clamp (Pauley: (Figs. 6 and 7; (600)) with respect to the shaft (the movement of the clamp of Pauley would adjust the clamp’s position with respect to the shaft of the fan press of Mojo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoy of Pauley with the fan press taught by Mojo in order to provide a more secure hold of the fan assembly in place.
Regarding claim 14, Pauley as modified by Mojo teaches (references to Pauley) wherein the clamp and the arm are structured to allow the clamp to pivot with respect to the arm (the clamp (600) pivots around the movable joint (170)). 
Regarding claim 15, Pauley as modified by Mojo teaches wherein the clamp and the arm are structured to allow the clamp to pivot with respect to the arm (Pauley: the clamp (600) pivots around the movable joint (170)), and wherein the arm (Pauley: arm around movable joint (170)) and the shaft (Mojo: shaft extending from bracket) are structured to allow the arm to pivot with respect to the shaft (the movable joint (170) pivots which is with respect to the other components of the mounting assembly such as the Mojo modified shaft). 
Claims 3, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 2017/0176125) in view of Mojo 1 (https://www.mackspw.com/Mojo-Tail-Chaser-MAX-Turkey-Decoy?gclid=EAIaIQobChMI2uaYtdra7wIVAYTICh0rxgWiEAQYBSABEgLRzvD_BwE, July 2017), Mojo 2 (https://www.mojooutdoors.com/products/mojo-tail-chaser-max, April 2018), with Mojo 1 and Mojo 2 combined referred to as Mojo, and Saringer et al. (US 2013/0019514).
Regarding claim 3, Pauley as modified by Mojo is silent as to wherein the shaft is structured to provide different attachment points for the swing arm. 
Saringer et al. teaches the shaft (18) is structured to provide different attachment points (45a) for the swing arm (78). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoy of Pauley modified by Mojo to include different attachment points to the shaft as taught by Saringer et al. in order to provide adjustability for the positioning of the swing arm for optimal location.    
Regarding claim 4, Pauley as modified by Mojo and Saringer et al. teaches wherein the swing arm is structured to adjust the position of the clamp with respect to the shaft (Pauley: the pivoting of the movable joint (170)), allows for the adjustment of the position of the clamp (600) with respect to other parts of the assembly (including the shaft as taught by Mojo)). 
Regarding claim 13, Pauley as modified by Mojo is silent as to wherein the shaft is structured to provide different attachment points for the arm. 
Saringer et al. teaches the shaft (18) is structured to provide different attachment points (45a) for the swing arm (78). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the . 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 2017/0176125) in view of Jakefan (https://web.archive.org/web/20180331052950/https://killergear.com/product/jakefan/, March 2018).
Regarding claim 7, Pauley is silent as to wherein the fan assembly comprises a fan comprising windows. 
Jakefan teaches wherein the fan assembly comprises a fan comprising windows (The main figure shown and in the description section it is disclosed that the opening is a custom window). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoy of Pauley by providing windows in the fan as taught by Jakefan in order to provide access for a gun, line of the sight, a camera, or other component.  
Regarding claim 8, Pauley as modified by Jakefan teaches (references to Jakefan) wherein one or more of the windows of the fan can be opened and closed, and wherein a size of one or more windows can be adjusted (lines 14-16 of the description section disclose that the window can be customized to fit different needs which would allow for larger or smaller openings).  
Regarding claim 9, Pauley as modified by Jakefan teaches (references to Jakefan) wherein the fan assembly comprises a bracket that holds a fan (Figure showing rear of product, shows a fixture (i.e. bracket holds the fan in place)). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 2017/0176125) in view of Jakefan (https://web.archive.org/web/20180331052950/https://killergear.com/product/jakefan/, March 2018), Mojo 1 (https://www.mackspw.com/Mojo-Tail-Chaser-MAX-Turkey-Decoy?gclid=EAIaIQobChMI2uaYtdra7wIVAYTICh0rxgWiEAQYBSABEgLRzvD_BwE, July 2017), and Mojo 2 (https://www.mojooutdoors.com/products/mojo-tail-chaser-max, April 2018), with Mojo 1 and Mojo 2 combined referred to as Mojo.
Regarding claim 10, Pauley is silent as to wherein the mount assembly comprises a fan press that comprises a first bracket and a second bracket that extends into a shaft, wherein the fan assembly comprises a bracket that holds a fan with adjustable windows, and wherein the front bracket and the back bracket of the fan press are secured to each other with the bracket of the fan. 
Jakefan teaches wherein the fan assembly comprises a bracket (Figure showing rear of product, shows a fixture (i.e. bracket holds the fan in place)) that holds a fan with adjustable windows ((lines 14-16 of the description section disclose that window can be customized to fit different needs which would allow for larger or smaller openings)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoy of Pauley by providing windows in the fan as taught by Jakefan in order to provide access for a gun, line of the sight, a camera, or other component. 
Mojo teaches wherein the mount assembly comprises a fan press that comprises a first bracket and a second bracket that extends into a shaft and wherein the front .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 2017/0176125) in view of NPL TR (Screen captures from YouTube video clip entitled “Turkey Reapers Season 1 Episode 2 – Jeremy McCarty reaps another Iowa Long Beard”, 2 pages, uploaded April 29, 2016 by user “Chasin The Rut and Turkey Reapers”. Retrieved from Internet < https://www.youtube.com/watch?v=NCcsNnO8F74 >). 
Regarding claim 11, Pauley is silent as to the decoy according to claim 1, comprising: a decoy head assembly comprising a decoy head and fastening mechanisms, wherein the fastening mechanisms used to secure the decoy head to the first bracket also secures the first bracket to the second bracket.
NPR TR teaches a decoy head assembly comprising a decoy head and fastening mechanisms (screen shot page 1 shows at time 2:24 the decoy head fastened to a (first) bracket of the assembly), wherein the fastening mechanisms used to secure the decoy head to the first bracket also secures the first bracket to the second bracket (screen shot page 2 shows at time 4:22 the rear side of the assembly with the fastening mechanism used to secure the decoy head secures the first and (second) rear bracket). It would have been obvious to one of ordinary skill in the art before the effective filing .  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 2017/0176125) in view of Mojo 1 (https://www.mackspw.com/Mojo-Tail-Chaser-MAX-Turkey-Decoy?gclid=EAIaIQobChMI2uaYtdra7wIVAYTICh0rxgWiEAQYBSABEgLRzvD_BwE, July 2017), Mojo 2 (https://www.mojooutdoors.com/products/mojo-tail-chaser-max, April 2018), with Mojo 1 and Mojo 2 combined referred to as Mojo, and NPL TR (Screen captures from YouTube video clip entitled “Turkey Reapers Season 1 Episode 2 – Jeremy McCarty reaps another Iowa Long Beard”, 2 pages, uploaded April 29, 2016 by user “Chasin The Rut and Turkey Reapers”. Retrieved from Internet < https://www.youtube.com/watch?v=NCcsNnO8F74 >).
Regarding claim 16, Pauley as modified by Mojo is silent about the mounting assembly according to claim 12, comprising: a decoy head assembly comprising a decoy head and fastening mechanisms, wherein the fastening mechanism used to secure the decoy head to the first bracket also secures the first bracket to the second bracket. 
NPL TR teaches a mounting assembly comprising a decoy head and fastening mechanisms (screen shot page 1 shows at time 2:24 the decoy head fastened to a (first) bracket of the assembly), wherein the fastening mechanisms used to secure the decoy head to the first bracket also secures the first bracket to the second bracket (screen shot page 2 shows at time 4:22 the rear side of the assembly with the fastening 
Regarding claim 17, Pauley as modified by Mojo and NPL TR teaches (references to NPL TR) wherein the fastening mechanisms used to secure the decoy head to the first bracket also secures the decoy head to the fan assembly (both screen shot pages show that the decoy head/bracket and other bracket sandwich the fan assembly, thereby securing the decoy head to the fan assembly). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Loughman (US 2003/0106253) teaches spring arms in a decoy. Bartel (US 2016/0198701) teaches a fan with brackets. Bain (US 2014/0321909) teaches adjustable shaft. Wyant (US 2009/0107026) teaches decoy head with fan assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLY W. LYNCH/Examiner, Art Unit 3643


/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643